DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to application filed 7/19/2022.
Status of the claims
Claims 1-20 were pending, claims 1, 8 and 15 have been amended.  Therefore, claims 1-20 are currently pending for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aldred et al. (US 20210286760, hereafter Aldred) in view of Sarda et al. (US 20200019620, hereafter Sarda).

Regarding claim 1, Aldred discloses:  A method comprising: 
receiving, by a container system, a request to delete a volume snapshot of a source volume of the container system, the container system comprising a container that includes the source volume ((Aldred [0181] discloses: the CLEANUP REST API utilizes a request parameter object "CleanupSnapshotParam" with attributes: "cloud snapshot" of type "CloudSnapshotInputParam" comprising the cloud snapshot details to be unlinked; optional "delete_cloud_snapshot" of type "CloudSnapshotInputParam" that comprises details of the cloud snapshots to be deleted; [0182] discloses: the request for delete for cloud snapshot volume; [0066; 0067] discloses: the cloud provider container for snapshot archiving for the file system of storage array 106-1); 
Aldred didn’t disclose, but Sarda discloses:  marking, by an orchestrator of the container system, a volume snapshot object for deletion, the volume snapshot object being separate from the volume snapshot and including a unique identifier for the volume snapshot (Sarda [0111] discloses: At block 1008, archive management agent 114 can mark for deletion all data chunks that have a chunk ID less than the batch-wide minimum chunk ID determined at block 1004; [0108] discloses: the entire range of data chunks/volume referred to by the batched snapshots (i.e., the minimum chunk ID and maximum chunk ID across all of the batched snapshots) in order to efficiently determine which data chunks are safe to delete from cloud/object storage 108 );

detecting by the container system, that the volume snapshot object has been marked for deletion (Sarda [0114] discloses:  If archive management agent 114 determines that the data chunk is not referred to by immediate child snapshot S(N+1) at block 1012, agent 114 can conclude that the data chunk is safe to delete and can mark the data chunk for deletion (block 1014));

sending, in response to the volume snapshot object being marked for deletion, a delete request from the container to an object store that is separate from the source volume and stores the volume snapshot, wherein the delete request requests deleting the volume snapshot (Sarda [0104;] discloses: archive management agent 114 can receive a request or command to delete a snapshot of dataset 112 from cloud/object storage 108. Upon receiving this request/command, archive management agent 114 can add the snapshot to a list or batch of “pending snapshots to be deleted” (block 904) …)(the list or batch of “ending snapshots to be deleted” as separate from the cloud /object storage); [0109] discloses: archive management agent 114 can first determine the endpoints (minimum chunk ID and maximum chunk ID) of the range of data chunks referred to by each snapshot in the batch of pending snapshots to be deleted; [0111] discloses: mark for deletion all data chunks that have a chunk ID); and 
repeating the sending until the volume snapshot is deleted from the object store (Sarda [0114] discloses: If archive management agent 114 determines that the data chunk is not referred to by immediate child snapshot S(N+1) at block 1012, agent 114 can conclude that the data chunk is safe to delete and can mark the data chunk for deletion (block 1014). Archive management agent 114 can then proceed to the end of the current loop iteration (block 1016), and the loop can repeat as necessary) . 
Aldred and Sarda are analogous art because they are in the same field of endeavor, managing the snapshots. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Aldred, to include the teaching of Sarda, in order to optimize the deletion, process. The suggestion/motivation to combine is to optimize the deletion process when snapshot deletion needs to be performed on a frequent basis (Sarda [0024]).

Regarding claim 2, Aldred as modified discloses:  The method of claim 1, further comprising: determining, by the container system, to allow a storage operating system of the container system to send the delete request in response to a volume object corresponding to the source volume existing (Aldred [0179] discloses: sends a request to the storage array front-end to clean up the selected snapshot, and the storage array front-end forwards the request to the storage array back-end, the storage array back-end cleans the selected snapshot, the storage array back-end 110-2 optionally deletes older snapshots. The storage array back-end provides an acknowledgement (e.g., of the snapshot clean-up) to the storage array). 
Regarding claim 3, Aldred as modified discloses:   The method of claim 1, further comprising: triggering, by the container system, a garbage collection process of the object store in response to sending the delete request to the object store (Aldred [0130] discloses: garbage collection). 
Regarding claim 4, Aldred as modified discloses:   The method of claim 1, further comprising: deleting, by the container system, the volume snapshot object after the volume snapshot is deleted from the object store (Aldred [0086] discloses: Files sent to the cloud infrastructure 128 may be considered "orphaned" when the last copy of a file stub pointing at that file is deleted. The FTO virtualization module 120 is configured to automatically detect and remove orphaned objects from the cloud storage of cloud infrastructure 128). 
Regarding claim 5, Aldred as modified discloses:   The method of claim 1, further comprising: sending, by the container system to the object store, an instruction to mark the volume snapshot for deletion once another volume snapshot is created in response to the volume snapshot being a latest snapshot (Sarda [0103] discloses: With batch-based deletion, there is no need for archive management agent 114 to delete snapshots for a given dataset at, e.g., the same rate at which new snapshots are uploaded; instead, agent 114 can delay the actual deletion of snapshots according to an alternative schedule. For example, archive management agent 114 may wait until it receives requests/commands to delete 20 snapshots before executing the actual deletion of those snapshots; [0114] discloses: determines that the data chunk is not referred to by immediate child snapshot S(N+1) at block 1012, agent 114 can conclude that the data chunk is safe to delete and can mark the data chunk for deletion (block 1014) ). 
Regarding claim 6, Aldred as modified discloses:   The method of claim 1, wherein the delete request comprises request to delete all objects unique to the source volume in response to the volume snapshot being an only snapshot of the source volume (Aldred [0164] discloses: The "CloudSnapshotType" object includes attributes: "volume_identifier" with a type of "VolumeIdentifierType" object comprising a source volume name ; )0182] discloses: the request for delete for cloud snapshot volume).
Regarding claim 7, Aldred as modified discloses:  The method of claim 1, wherein the delete request comprises a request to delete all objects unique to the volume snapshot (Aldred [0164] discloses: The "CloudSnapshotType" object includes attributes: "volume_identifier" with a type of "VolumeIdentifierType" object comprising a source volume name ; )0182] discloses: the request for delete for cloud snapshot volume).
Regarding claim 8, Aldred as modified discloses:  A non-transitory machine readable medium having stored thereon instructions for performing a method of volume snapshot deletion in a container system, comprising machine executable code which when executed by at least one machine, causes the machine to (Aldred [0225]): 
receive a request to delete a volume snapshot of a source volume from an object store, the volume snapshot identified by a volume snapshot object, wherein the container system includes a container having the source volume ((Aldred [0181] discloses: the CLEANUP REST API utilizes a request parameter object "CleanupSnapshotParam" with attributes: "cloud snapshot" of type "CloudSnapshotInputParam" comprising the cloud snapshot details to be unlinked; optional "delete_cloud_snapshot" of type "CloudSnapshotInputParam" that comprises details of the cloud snapshots to be deleted; [0182] discloses: the request for delete for cloud snapshot volume; [0066; 0067] discloses: the cloud provider container for snapshot archiving for the file system of storage array 106-1); 

update, by an orchestrator of the container system, the volume snapshot object to indicate the volume snapshot object is ready for deletion, wherein the volume snapshot object is separate from the volume snapshot (Aldred [0181] discloses: CLEANUP REST API utilizes a request parameter object "CleanupSnapshotParam" with attributes: "delete_cloud_snapshot" of type "CloudSnapshotInputParam" that comprises details of the cloud snapshots to be deleted (ready for deletion)(e.g., the same snapshot given in the "previous_cloud_snapshot" attribute described above with respect to determining the snapshot differential); 
Aldred didn’t disclose, but Sarda discloses: detect, by the container system, that the volume snapshot object is indicated as ready for deletion (Sarda [0111] discloses: At block 1008, archive management agent 114 can mark for deletion all data chunks that have a chunk ID less than the batch-wide minimum chunk ID determined at block 1004; [0108] discloses: the entire range of data chunks/volume referred to by the batched snapshots (i.e., the minimum chunk ID and maximum chunk ID across all of the batched snapshots) in order to efficiently determine which data chunks are safe to delete from cloud/object storage 108 );
delay deleting the volume snapshot object until the volume snapshot is deleted from the object store (Sarda [0103] discloses:  delay the actual deletion of snapshots according to an alternative schedule. For example, archive management agent 114 may wait until it receives requests/commands to delete 20 snapshots before executing the actual deletion of those snapshots);
send a delete request from the container system to the object store in response to the volume snapshot object being indicated as ready for deletion, the delete request requesting deleting the volume snapshot (Sarda [0104;] discloses: archive management agent 114 can receive a request or command to delete a snapshot of dataset 112 from cloud/object storage 108. Upon receiving this request/command, archive management agent 114 can add the snapshot to a list or batch of “pending snapshots to be deleted” (block 904) …)(the list or batch of “ending snapshots to be deleted” as separate from the cloud /object storage); [0109] discloses: archive management agent 114 can first determine the endpoints (minimum chunk ID and maximum chunk ID) of the range of data chunks referred to by each snapshot in the batch of pending snapshots to be deleted; [0111] discloses: mark for deletion all data chunks that have a chunk ID); and 
repeat the sending until the volume snapshot is deleted from the object store (Sarda [0114] discloses: If archive management agent 114 determines that the data chunk is not referred to by immediate child snapshot S(N+1) at block 1012, agent 114 can conclude that the data chunk is safe to delete and can mark the data chunk for deletion (block 1014). Archive management agent 114 can then proceed to the end of the current loop iteration (block 1016), and the loop can repeat as necessary) . 
Aldred and Sarda are analogous art because they are in the same field of endeavor, managing the snapshots. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Aldred, to include the teaching of Sarda, in order to optimize the deletion, process  The suggestion/motivation to combine is to optimize the deletion process when snapshot deletion needs to be performed on a frequent basis (Sarda [0024]).

Regarding claim 9, Aldred as modified discloses:   The non-transitory machine readable medium of claim 8, further comprising machine executable code that causes the machine to: determine to allow a storage operating system of the container system to send the delete request in response to a volume object corresponding to the source volume existing (Aldred [0179] discloses: sends a request to the storage array front-end to clean up the selected snapshot, and the storage array front-end forwards the request to the storage array back-end, the storage array back-end cleans the selected snapshot, the storage array back-end 110-2 optionally deletes older snapshots. The storage array back-end provides an acknowledgement (e.g., of the snapshot clean-up) to the storage array). 
Regarding claim 10, Aldred as modified discloses:   The non-transitory machine readable medium of claim 8, further comprising machine executable code that causes the machine to: trigger a garbage collection process of the object store in response to sending the delete request to the object store (Aldred [0130] discloses: garbage collection).
Regarding claim 11, Aldred as modified discloses:  The non-transitory machine readable medium of claim 8, further comprising machine executable code that causes the machine to: delete the volume snapshot object after the volume snapshot is deleted from the object store (Aldred [0086] discloses: Files sent to the cloud infrastructure 128 may be considered "orphaned" when the last copy of a file stub pointing at that file is deleted. The FTO virtualization module 120 is configured to automatically detect and remove orphaned objects from the cloud storage of cloud infrastructure 128). 
Regarding claim 12, Aldred as modified discloses:   The non-transitory machine readable medium of claim 8, further comprising machine executable code that causes the machine to: delay, in response to the volume snapshot being a latest volume snapshot, deletion of the volume snapshot until another volume snapshot is created (Aldred [ [0129] discloses: the cleanup of objects in the cloud will have to take into account references by the snapshot (e.g., volume snap object 501') to assure that objects needed by the snapshot are not deleted (delay), after a flush of the primary volume, the flush of the primary volume includes update of the page object 503-2. The region object A' 502-1' thus points to page object 503-1, new page object 503-2' and page object 503-3'. As a snapshot was created (e.g., represented by volume snap object 501'), the "old" page object 503-2 needs to be retained for snapshot region object A' 502-1'', which points to page object 503-1, the page object 503-2, and page object 503-3'). 
Regarding claim 13, Aldred as modified discloses:  The non-transitory machine readable medium of claim 8, further comprising machine executable code that causes the machine to: send the delete request to delete all objects unique to the source volume in response to the volume snapshot being an only snapshot of the source volume in the object store (Aldred [0164] discloses: The "CloudSnapshotType" object includes attributes: "volume_identifier" with a type of "VolumeIdentifierType" object comprising a source volume name ;[0182] discloses: the request for delete for cloud snapshot volume). 
Regarding claim 14, Aldred as modified discloses:   The non-transitory machine readable medium of claim 8, further comprising machine executable code that causes the machine to: send the delete request to delete all objects unique to the volume snapshot in the object store(Aldred [0164] discloses: The "CloudSnapshotType" object includes attributes: "volume_identifier" with a type of "VolumeIdentifierType" object comprising a source volume name ; )0182] discloses: the request for delete for cloud snapshot volume).
Regarding claim 15, Aldred as modified discloses:  . A computing device comprising: a memory containing machine readable medium comprising machine executable code having stored thereon instructions for performing a method of volume snapshot deletion in a container system (Aldred [0225]); and 
a processor coupled to the memory, the processor configured to execute the machine executable code to cause the processor to (Aldred [0225]): 
receive a request to delete a volume snapshot of a source volume of the container system, the volume snapshot being separate from a volume snapshot object, and the container system comprising a container that includes the source volume ((Aldred [0181] discloses: the CLEANUP REST API utilizes a request parameter object "CleanupSnapshotParam" with attributes: "cloud snapshot" of type "CloudSnapshotInputParam" comprising the cloud snapshot details to be unlinked; optional "delete_cloud_snapshot" of type "CloudSnapshotInputParam" that comprises details of the cloud snapshots to be deleted; [0182] discloses: the request for delete for cloud snapshot volume; [0066; 0067] discloses: the cloud provider container for snapshot archiving for the file system of storage array 106-1); 
Aldred didn’t disclose, but Sarda discloses: mark the volume snapshot object for deletion, wherein the volume snapshot object includes a unique identifier for the volume snapshot (Sarda [0111] discloses: At block 1008, archive management agent 114 can mark for deletion all data chunks that have a chunk ID less than the batch-wide minimum chunk ID determined at block 1004; [0108] discloses: the entire range of data chunks/volume referred to by the batched snapshots (i.e., the minimum chunk ID and maximum chunk ID across all of the batched snapshots) in order to efficiently determine which data chunks are safe to delete from cloud/object storage 108 );
detect, by the container system, the volume snapshot object has been marked for deletion (Sarda [0114] discloses:  If archive management agent 114 determines that the data chunk is not referred to by immediate child snapshot S(N+1) at block 1012, agent 114 can conclude that the data chunk is safe to delete and can mark the data chunk for deletion (block 1014));
send a delete request from the container system to an object store that  is separate from the source volume and stores the volume snapshot , in response to the volume snapshot object being marked for deletion (Sarda [0104;] discloses: archive management agent 114 can receive a request or command to delete a snapshot of dataset 112 from cloud/object storage 108. Upon receiving this request/command, archive management agent 114 can add the snapshot to a list or batch of “pending snapshots to be deleted” (block 904) …)(the list or batch of “ending snapshots to be deleted” as separate from the cloud /object storage); [0109] discloses: archive management agent 114 can first determine the endpoints (minimum chunk ID and maximum chunk ID) of the range of data chunks referred to by each snapshot in the batch of pending snapshots to be deleted; [0111] discloses: mark for deletion all data chunks that have a chunk ID);
repeat the sending until the volume snapshot is deleted from the object store (Sarda [0114] discloses: If archive management agent 114 determines that the data chunk is not referred to by immediate child snapshot S(N+1) at block 1012, agent 114 can conclude that the data chunk is safe to delete and can mark the data chunk for deletion (block 1014). Archive management agent 114 can then proceed to the end of the current loop iteration (block 1016), and the loop can repeat as necessary) . 
delete the volume snapshot object in response to the volume snapshot being deleted from the object store (Sarda [0106] discloses: archive management agent 114 can return a response to the originator of the request/command indicating that the snapshot has been deleted from cloud/object storage 108 (block 916) and can clear the contents of the batch (block 918)). 
Aldred and Sarda are analogous art because they are in the same field of endeavor, managing the snapshots. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Aldred, to include the teaching of Sarda, in order to optimize the deletion, process  The suggestion/motivation to combine is to optimize the deletion process when snapshot deletion needs to be performed on a frequent basis (Sarda [0024]). 

Regarding claim 16, Aldred as modified discloses:   The computing device of claim 15, wherein the processor is further configured to: determine to allow a storage operating system of the container system to send the delete request in response to a volume object corresponding to the source volume existing(Aldred [0179] discloses: sends a request to the storage array front-end to clean up the selected snapshot, and the storage array front-end forwards the request to the storage array back-end, the storage array back-end cleans the selected snapshot, the storage array back-end 110-2 optionally deletes older snapshots. The storage array back-end provides an acknowledgement (e.g., of the snapshot clean-up) to the storage array). 
Regarding claim 17, Aldred as modified discloses:   The computing device of claim 15, wherein the processor is further configured to: trigger a garbage collection process in the object store in response to sending the delete request to the object store (Aldred [0130] discloses: garbage collection).
Regarding claim 18, Aldred as modified discloses:   The computing device of claim 15, wherein the processor, as part of the delete request, is further configured to: delay, in response to the volume snapshot being a latest volume snapshot of the source volume, deletion of the volume snapshot until another volume snapshot is created (Aldred [ [0129] discloses: the cleanup of objects in the cloud will have to take into account references by the snapshot (e.g., volume snap object 501') to assure that objects needed by the snapshot are not deleted (delay), after a flush of the primary volume, the flush of the primary volume includes update of the page object 503-2. The region object A' 502-1' thus points to page object 503-1, new page object 503-2' and page object 503-3'. As a snapshot was created (e.g., represented by volume snap object 501'), the "old" page object 503-2 needs to be retained for snapshot region object A' 502-1'', which points to page object 503-1, the page object 503-2, and page object 503-3'). 
Regarding claim 19, Aldred as modified discloses:  The computing device of claim 15, wherein the processor, as part of the delete request, is further configured to: send a request to delete all objects unique to the source volume in the object store in response to the volume snapshot being an only snapshot of the source volume ( Aldred [0164] discloses: The "CloudSnapshotType" object includes attributes: "volume_identifier" with a type of "VolumeIdentifierType" object comprising a source volume name ;[0182] discloses: the request for delete for cloud snapshot volume). 
Regarding claim 20, Aldred as modified discloses:   The computing device of claim 15, wherein the processor, as part of the delete request, is further configured to: send a request to delete all objects unique to the volume snapshot in the object store(Aldred [0164] discloses: The "CloudSnapshotType" object includes attributes: "volume_identifier" with a type of "VolumeIdentifierType" object comprising a source volume name ; )0182] discloses: the request for delete for cloud snapshot volume).
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CINDY NGUYEN/Examiner, Art Unit 2161         


















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161